This was an action in the Supreme Court for damages to the plaintiff's automobile resulting from a collision on the public highway between it and defendant's truck, because of the alleged negligence of the defendant in the operation of the truck. The sole defense set up by the evidence of the defendant was an absolute denial of any collision. The trial judge in his charge to the jury gave no instructions on the subject of contributory negligence. It is admitted that he had not been requested to give such instructions. There was, therefore, under our decisions, no error in such failure. Osbun v. DeYoung, 99 N.J.L. 204.
It is urged, however, that in view of the fact that defendant's answer to the complaint alleged contributory negligence on the part of the plaintiff, the trial judge should have held the jury and given them instructions upon this subject, when, at the end of the charge, counsel for the defendant called his attention to his failure to so charge. We think under the circumstances here involved, as above noted, and in view of the fact that the only defense as set up by the evidence was a denial of the collision which was the foundation for the action, that it was within the discretion of the trial judge and that there was no abuse of such discretion in his refusal to accede to the suggestion of defendant's counsel in this respect.
The judgment appealed from is therefore affirmed. *Page 246
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, CASE, BODINE, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 16.
For reversal — None.